             Case 1:19-cv-00247-APM Document 41 Filed 04/27/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                    No. 1:19-cv-247-APM
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


                     CERTIFICATION OF ADMINISTRATIVE RECORD

        Pursuant to 28 U.S.C. § 1746, Daniel M. McCall declares as follows:

        1.       I hold the position of Deputy Associate Chief Counsel (International – Technical)

in the Office of the Chief Counsel for the Internal Revenue Service.

        2.       In that capacity, I am the executive whose office is responsible for maintaining

the administrative record pertaining to the Treasury regulations recently propounded under

Section 965 of the Internal Revenue Code, as revised in 2017 by the Tax Cuts and Jobs Act (Pub.

L. No. 115-97). These regulations were published in their final form in the Federal Register on

February 5, 2019 at 84 FR 1838, and they clarified how to calculate amounts used in determining

a taxpayer’s liability under Section 965, provided anti-abuse rules, and provided rules regarding

various elections.

        3.       In this capacity, my office is responsible for collecting and maintaining public

comments related to these regulations.

        4.       I hereby certify that the attached documents provided in electronic form are true

copies of the documents that constitute the administrative record pertaining to the publication of

the regulations at issue in this case.



                                                  1
  Case 1:19-cv-00247-APM Document 41 Filed 04/27/20 Page 2 of 2



I declare under penalty of perjury that the foregoing is true and correct.

                              Daniel M.
                                                    Digitally signed by Daniel M. McCall
                                                    DN: c=US, o=U.S. Government,
                                                    ou=Department of the Treasury,
                                                    ou=Internal Revenue Service, ou=People,


Dated:                        McCall                serialNumber=449474, cn=Daniel M.
                                                    McCall
                              _________________________________
                                                    Date: 2020.04.23 15:20:00 -04'00'




                              Daniel M. McCall
                              Deputy Associate Chief Counsel (International – Technical)
                              Office of Chief Counsel
                              Internal Revenue Service




                                          2
